50 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.TRW, INC., Plaintiff-Appellant,v.TALLEY INDUSTRIES INC. et al., Defendants-Appellees.
No. 94-16440.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 14, 1995.Decided March 21, 1995.

Before:  FLETCHER, REINHARDT, and NOONAN, Circuit Judges.


1
ORDER*


2
For the reasons stated by the district court, its order of May 19, 1991 is AFFIRMED.  This court, however, notes that it may be appropriate at this time for the district court to consider the proper disposition of the option payment of $26.5 million pending final judgment.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3